DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 01/26/2021.

Claims 1-16 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-036567, filed on 03/04/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The abstract and Specification are objected to because of the following informalities: 
Abstract, line 6, “a destination of the miller packet”, and Specification, paragraph [0020], lines 21-22, “a destination of the miller packet” should be changed to “a the mirror packet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “when the mirror packet is the mirror packet of the reception packet, the third container is the first container, and the third virtual machine is the first virtual machine”. However, nowhere in the Specification is there any description of “when the mirror packet is the mirror packet of the reception packet, the third container is the first container, and the third virtual machine is the first virtual machine”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
i.	Claim 1 recites the limitation "the mirror packet" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
ii.	Claim 1 recites the limitation "the miller packet" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (US 2019/0123962), in view of Shen et al. (US 2017/0180250).

As to claims 1, 5, 11 and 16, GUO discloses the invention as claimed, including a network management apparatus (Fig. 1) comprising: 
a first controller configured to operate a first virtual machine (131, Fig. 2) and a virtual switch  (114A, 117A, Fig. 2), the first virtual machine including a first container monitoring the mirror packet, the virtual switch transferring the mirror packet (Figs. 3-4; Figs. 7-9; Abstract, “In response to detecting, from a virtualized computing instance, a packet that requires replication”; ¶0020, “virtualized computing instances may include containers”; ¶0031, “in response to detecting a packet that requires replication, the first host may generate a first encapsulated packet and a second encapsulated packet”; ¶0048, “Using host-A 110A as an example, control information 500 may be received by LCP agent 119A, which then configures virtual switch 114A, or more particularly traffic replication data plane module 116A, to perform traffic replication”); 
a memory configured to store a destination information of the miller packet and an address corresponding to the first container in association with each other (114A, 117A, Fig. 2; Figs. 7-9; ¶0018, “forwarding tables at the respective virtual switches”; ¶0020, “A virtualized computing instance may represent an addressable data compute node”; ¶0025; ¶0026, “caches the MAC address”; ¶0074), and 
a second controller configured to cause the virtual switch to perform a first operation and cause the virtual machine to perform a second operation when the virtual machine receives the mirror packet from the virtual switch and requests address resolution for the destination information of the mirror packet (¶0018, “Hypervisor 112A further implements virtual switch 114A and logical distributed router (DR) instance 115A to handle egress packets from, and ingress packets to, virtual machines such as VM1 131”; ¶0025, “address resolution refers to the process of , the second operation is an operation to transfer the mirror packet (910, Fig. 9) to the first container (902, Fig. 9) from the first virtual machine (132, Fig. 9), using the address (910, 945, Fig. 9; ¶0020, “A virtualized computing instance may represent an addressable data compute node”). 

Although GUO discloses a second controller configured to cause the virtual switch (114A, 117A, Fig. 1) to perform a first operation (¶0018, “Hypervisor 112A further implements virtual switch 114A and logical distributed router (DR) instance 115A to handle egress packets from, and ingress packets to, virtual machines such as VM1 131”), GUO does not specifically disclose that the first operation is an operation to transmit the address corresponding to the first container from the virtual switch.
However, Shen discloses the first operation is an operation to transmit the address corresponding to the first container from the virtual switch (1105-1110, Fig. 11; ¶0025, “operations performed on a packet that is addressed to a container or application is received at a host MFE”; ¶0026, “processing a packet that is received at a host MFE and is addressed to a destination container”; ¶0032; ¶0035; ¶0040, “In order to attach containers (or applications) to a particular port of the host MFE, a local MFE 131-132 in each container VM 101-102 maintains container (or application) information 

As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, GUO discloses wherein the destination information of the mirror packet is an address of a second virtual machine, and the second controller acquires the address of the second virtual machine based on the destination address of the mirror packet, and causes the first virtual machine to perform an operation to request address resolution for the address of the second virtual machine (¶0018, “Hypervisor 112A further implements virtual switch 114A and logical distributed router (DR) instance 115A to handle egress packets from, and ingress packets to, virtual machines such as VM1 131”; ¶0025, “address resolution refers to the process of resolving a protocol address (e.g., IP address) to a hardware address (e.g., MAC address)…the communication between a pair of virtual machines, such as VM1 131 on 

As to claim 3, it is rejected for the same reasons set forth in claim 1 above. In addition, GUO discloses wherein when the virtual switch receives the mirror packet, the first controller causes the virtual switch to acquire an address corresponding to the second virtual machine based on the destination address of the mirror packet and to store the address of the second virtual machine in association with each other in the memory (114A, 117A, Fig. 1; Figs. 8-9; ¶0025, “address resolution refers to the process of resolving a protocol address (e.g., IP address) to a hardware address (e.g., MAC address)”; ¶0056, “header 712 includes source address information (source IP=IP-1, MAC=MAC-1) associated with VM1 131, and destination address information”; ¶0060). 

As to claim 4, it is rejected for the same reasons set forth in claim 1 above. In addition, GUO discloses wherein the memory stores an address resolution table, and the second controller causes the first virtual machine to perform an operation to store the destination address of the mirror packet in association with the address in an address resolution table (114A, 117A, Fig. 2; Figs. 7-8; ¶0018, “forwarding tables at the respective virtual switches”; ¶0020, “A virtualized computing instance may represent an addressable data compute node”; ¶0025; ¶0026, “caches the MAC address”; ¶0074). 

a third controller configured to cause the second virtual switch to perform a first operation and cause second virtual machine to perform a second operation when the second virtual machine receives the mirror packet from the second virtual switch and requests address resolution for the destination information of the mirror packet (Figs. 6-9; ¶0062, “identifies (destination VTEP IP=IP-C, MAC=MAC-C) associated with the destination VTEP implemented by hypervisor-C 112C. Outer header 742/752 also includes (source VTEP IP=IP-A, MAC=MAC-A), logical overlay network information (e.g., VNI=5001), and replication domain information 744/754 (e.g., ID=10 associated with URD1)”). 

As to claim 7, it is rejected for the same reasons set forth in claim 1 above. In addition, GUO discloses wherein the destination information of the mirror packet is an address of a third virtual machine, and the third controller acquires the address of the third virtual machine based on the destination address of the mirror packet, and causes the second virtual machine to perform an operation to request address resolution for the address of the third virtual machine (Figs. 6-9; ¶0062, “identifies (destination VTEP IP=IP-C, MAC=MAC-C) associated with the destination VTEP implemented by hypervisor-C 112C. Outer header 742/752 also includes (source VTEP IP=IP-A, MAC=MAC-A), logical overlay network information (e.g., VNI=5001), and replication domain information 744/754 (e.g., ID=10 associated 
As to claim 8, GUO discloses the network management system according to claim 7, wherein when the mirror packet is the mirror packet of the reception packet, the third container is the first container, and the third virtual machine is the first virtual machine (Fig. 9; ¶0019, “Virtual machines 131-138 send and receive packets via respective logical ports 141-148”).

As to claim 9, it is rejected for the same reasons set forth in claim 1 above. In addition, GUO discloses wherein when the second virtual switch receives the mirror packet from the first virtual switch, the second controller acquires the address of the third virtual machine based on the destination address of the mirror packet, and causes the second virtual switch to perform an operation to store the address of the third virtual machine (Figs. 8-9; ¶0017-¶0018; ¶0024; ¶0025, “address resolution refers to the process of resolving a protocol address (e.g., IP address) to a hardware address (e.g., MAC address)…the communication between a pair of virtual machines, such as VM1 131 on host-A 110A and VM3 133 on host-C 110C. To communicate with VM3 133, VM1 131 finds out the MAC address of VM3 133 by broadcasting an address resolution request within logical network=VXLAN5001 to translate IP address=IP-3 of VM3 133”). 

As to claim 10, it is rejected for the same reasons set forth in claim 4 above.

a non-transitory computer-readable storage medium storing a program that causes a processor included in a network management apparatus to execute a process (Fig. 2; ¶0017; ¶0081). 

As to claim 13, it is rejected for the same reasons set forth in claim 1 above. In addition, GUO discloses wherein the destination information of the mirror packet is an address of a second virtual machine, and the process is further comprising: causing the first virtual machine to acquire the address of the second virtual machine based on the destination address of the mirror packet, and causing the first virtual machine to perform an operation to request address resolution for the address of the second virtual machine (Figs. 8-9; ¶0017-¶0018; ¶0024; ¶0025, “address resolution refers to the process of resolving a protocol address (e.g., IP address) to a hardware address (e.g., MAC address)…the communication between a pair of virtual machines, such as VM1 131 on host-A 110A and VM3 133 on host-C 110C. To communicate with VM3 133, VM1 131 finds out the MAC address of VM3 133 by broadcasting an address resolution request within logical network=VXLAN5001 to translate IP address=IP-3 of VM3 133”).

As to claim 14, it is rejected for the same reasons set forth in claim 3 above.

As to claim 15, it is rejected for the same reasons set forth in claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vijayvargiya et al. (US 2020/0401492), GAO et al. (US 2018/0349163), CHANDRAPPA et al. (US 2020/0382412), PAN et al. (US 2020/0213246), SUZUKI (US 2020/0403937), SUZUKI et al. (US 2020/0053024) disclose method of transferring mirror packet and system for transferring mirror packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 2, 2022